                     * UNITED STATES DISTRICT COURT CRIMINAL MINUTES *


Date:   08/23/19          Judge: Brinkema                       Reporter:      A. Thomson
Time:   11:13am - 11:18am                                       Interpreter:
                                                                Language:
                                                                Probation Email:
                                                                Jury Email:

UNITED STATES OF AMERICA
           v.

 Stephen Parra Yusti                                       1:17cr83 (3)
   Defendant’s Name                                         Case Number

  John Kiyonaga                                           Lena Munasifi
  Counsel for Defendant:                              Counsel for Government
Matter called for:
[ ] Arraignment      [ ] Pre-Indictment Plea [ ] Change of Plea [ ] Motions
[ ] Sentencing       [ ] Revocation Hearing [ ] Docket Call         [ ] Appeal (USMC)
[X] Other Status
Deft appeared: [ ] in person [ ] failed to appear [ ] with Counsel [ ] without Counsel [ X ] through Counsel
Filed in open court:
[ ] Information [ ] Plea Agreement [ ] Statement of Facts [ ] Waiver of Indictment [ ] Discovery Order

Arraignment & Plea:
[ ] WFA       [ ] FA     [ ] PG [ ] PNG Trial by Jury: [ ] Demanded              [ ] Waived
[X] 30 Days to file Motions with Argument on 11/01/19 at               11:00am
[ ] Deft entered Plea of Guilty as to Count(s)                     of the
[ ] Plea accepted, Guilty Count(s)
[ ] Motion for Dismissal of Count(s)                                      by [    ] US [    ] Deft
[ ] Order entered in open court              [   ] Order to follow
[ ] Deft directed to USPO for PSI--- [ ] Deft directed to cooperate with USPO for PSI
[X] Case continued to: 12/03/19 at 10:00am for: (4 days)
[X] Jury Trial    [ ] Bench Trial     [ ] Sentencing [ ] Status
Rule 35:
[ ] US Rule 35 motion for reduction of sentence: [ ] Granted [ ] Denied
Sentence of                      Months heretofore imposed is REDUCED to a term of

Probation/Supervised Release Revocation Hearing:
Defendant [ ] Admits [ ] Denies violations of the conditions of probation/supervised release
Court: [ ] finds [ ] does not find the defendant in violation of the conditions
[ ] Deft is committed to the custody of the BOP to serve a term of              months/days




Deft is: [X] In Custody [ ] Summons Issued      [   ] On Bond   [ ] Warrant Issued    [ ] 1st appearance

Bond Set at: $                      [ ] Unsecured [ ] Surety [ ] Personal Recognizance
[ ] Release Order Entered   [ ] Deft Remanded [ ] Deft Released on Bond [ ] Deft Continued on Bond
